Title: To Alexander Hamilton from Peter Robinson, 23 October 1799
From: Robinson, Peter
To: Hamilton, Alexander


          
            Sir,
            Wilmington Octr. 23d. 1799.
          
          I have the Honor to inform You of my arrival at this place Yesterday, and have had the pleasure to see Major Cass, who I have Reported to according to Orders.
          I am with respect your Most Hble and Most Obedient Servt.
          
            Peter Robinson
          
          Major General Alexander Hamilton
        